18-3784
     Hui v. Garland
                                                                                 BIA
                                                                         A098 470 005
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 24th day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   HONGLIAN HUI,
14            Petitioner,
15
16                    v.                                       18-3784
17                                                             NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. *
21   _____________________________________
22
23   FOR PETITIONER:                  Jim Li, Esq., Shanshan Zheng,
24                                    Esq., Flushing, NY.
25
26   FOR RESPONDENT:                  Kohsei Ugumori , Senior Litigation
27                                    Counsel; Jesse D. Lorenz, Trial
     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted as Respondent.
 1                                Attorney, Office of Immigration
 2                                Litigation,     United      States
 3                                Department of Justice, Washington,
 4                                DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Honglian Hui, a native and citizen of the

10   People’s Republic of China, seeks review of a November 26,

11   2018 decision of the BIA denying her motion to reopen her

12   administrative proceedings.     In re Honglian Hui, No. A 098 470

13   005   (B.I.A.   Nov.   26,   2018).   We   assume   the   parties’

14   familiarity with the underlying facts and procedural history.

15         We review the BIA’s denial of a motion to reopen for

16   abuse of discretion.    See Debeatham v. Holder, 602 F.3d 481,

17   484 (2d Cir. 2010).     An alien may file one motion to reopen

18   no later than 90 days after the final administrative decision.

19   8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).

20   Hui’s 2018 motion to reopen was untimely, as it was filed

21   almost four years after the BIA’s 2014 decision.          Further,

22   her 2018 motion was number barred because she filed a previous

23   motion to reopen in 2017.     Although the doctrine of equitable

                                      2
 1   tolling may provide an exception to these limitations where

 2   an alien advances an argument of ineffective assistance of

 3   counsel, we find no error in the BIA’s conclusion that

 4   equitable tolling was not warranted here.              To obtain such

 5   tolling, a movant must show both ineffective assistance of

 6   counsel and due diligence in raising that claim.             See Rashid

 7   v. Mukasey, 533 F.3d 127, 130–32 (2d Cir. 2008).

 8         The   BIA    reasonably   concluded      that    Hui   failed    to

 9   demonstrate due diligence “during the entire period . . . she

10   seeks to toll,” which “includes both the period of time before

11   the ineffective assistance of counsel was or should have been

12   discovered and the period from that point until the motion to

13   reopen is filed.”     Id. at 132.       According to her 2018 motion,

14   Hui   discovered    the   ineffective     assistance   of    counsel   in

15   January 2016 but did not hire present counsel until “early

16   2017” and did not file her first motion to reopen until

17   October 2017.      Although she indicated that she called her

18   original counsel once and consulted another attorney, she did

19   not assert that she ever followed up and offers no explanation

20   for her extensive delay.        Accordingly, the BIA reasonably

21   concluded that she did not demonstrate due diligence in the


                                         3
 1   21    months     that    elapsed        between     her   discovery    of     the

 2   ineffective assistance and her filing of her first motion to

 3   reopen.     Jian Hua Wang v. BIA, 508 F.3d 710, 715–16 (2d Cir.

 4   2007) (upholding denial of reopening where petitioner waited

 5   eight months to file motion); Cekic v. INS, 435 F.3d 167,

 6   171–72 (2d Cir. 2006) (no diligence where petitioners waited

 7   two   years      after    discovering           ineffective    assistance     and

 8   submitted no evidence of actions taken); Rashid, 533 F.3d at

 9   132–33     (no   diligence          where   petitioner     learned    of    BIA’s

10   adverse decision, made one phone call to counsel and then

11   waited 14 months to seek new counsel); Iavorski v. U.S. INS,

12   232 F.3d 124, 134–35 (2d Cir. 2000) (no diligence where

13   petitioner waited two years to file motion).

14         As   Hui’s    lack       of    due    diligence     is   dispositive     of

15   equitable tolling, we do not reach the BIA’s additional

16   finding that she failed to show the prejudice needed to state

17   an ineffective assistance claim.                 See Rashid, 533 F.3d at 131

18   (“[N]o     matter        how        egregiously      ineffective      counsel’s

19   assistance may have been, an alien will not be entitled to

20   equitable tolling unless he can affirmatively demonstrate

21   that he exercised reasonable due diligence in pursuing his


                                                 4
 1   claim.”   (internal   quotation       omitted));   see   also   INS   v.

 2   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

 3   and agencies are not required to make findings on issues the

 4   decision of which is unnecessary to the results they reach.”).

 5       Finally, although the BIA has the authority to reopen

 6   sua sponte despite the time and number limitations, see

 7   8 C.F.R. § 1003.2(a), we lack jurisdiction to review that

 8   “entirely discretionary” decision.        Ali v. Gonzales, 448 F.3d

 9   515, 518 (2d Cir. 2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe,
15                                Clerk of Court




                                       5